Citation Nr: 1740408	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 9, 2017 and in excess of 30 percent thereafter for a low back strain.

2  Entitlement to an initial rating in excess of 30 percent prior to January 9, 2017, and in excess of 50 percent thereafter for migraine headaches. 

3.  Entitlement to an initial compensable rating for a right ovarian cyst.

4.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from September 2004 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2008 rating decision granted service connection for low back strain (assigning a 10 percent disability rating), migraine headaches (assigning a noncompensable (zero percent) disability rating), and right ovarian cyst (assigning a noncompensable disability rating), all with an effective date of May 28, 2008.  The September 2009 rating decision denied entitlement to special monthly compensation.

The Veteran testified at a videoconference hearing before the undersigned in February 2016 and a transcript of that hearing is of record.

In April 2016, the Board remanded the case for further development.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  An October 2016 rating decision increased the rating for migraine headaches to 30 percent effective from July 22, 2016.  An April 2017 rating decision increased the rating for low back strain to 20 percent effective from January 9, 2017.  A May 2017 rating decision increased the rating for migraine headaches to 30 percent effective from May 29, 2008 and to 50 percent effective from January 9, 2017.  However, as those increases do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The April 2016 Board decision also granted a 60 percent rating for the Veteran's service-connected epilepsy and remanded the claim for entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).  As entitlement to a TDIU was granted in the April 2017 rating decision, it is no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased initial rating for a low back strain and entitlement to special monthly compensation addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 9, 2017, the Veteran's migraine headaches was manifested by no more than characteristic prostrating attacks occurring on an average once a month over the last several months. 

2.  Since January 9, 2017, the Veteran's migraine headaches has more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  For the entire appeal period, the Veteran's right ovarian cyst has not required continuous treatment. 


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to January 9, 2017, for migraine headaches are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code (Code) 8100 (2016).

2. The criteria for an initial rating in excess of 50 percent from January 9, 2017, for migraine headaches are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Code 8100 (2016).

3.  The criteria for the assignment of a compensable disability evaluation for right ovarian cyst have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.116, Diagnostic Code 7615 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appeal for increased ratings for migraine headaches and a right ovarian cyst arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the May 2008 notice included the provisions for the effective date of the claim and for the degree of disability assignable.  The increased rating issues on appeal were readjudicated in the May 2010 statement of the case (SOC) and May 2017 supplemental SOC.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice duties have been fulfilled.

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, statements, and testimony from the February 2016 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examinations in June 2008, June 2009, July 2016, and January 2017.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2008, June 2009, July 2016, and January 2017 VA examinations of record are adequate and addressed all the relevant rating criteria for the Veteran's migraine headaches and ovarian cyst.  

Pursuant to the April 2016 Board remand, additional VA treatment records and the July 2016 and January 2017 examination reports have been obtained and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The Veteran has not indicated any worsening in her headaches or ovarian cyst since her last VA examinations and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007). 

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

Analysis

Migraine headaches

The Veteran's migraines are rated at 30 percent under Diagnostic Code 8100, effective from the date of service connection (May 28, 2008) and as 50 percent disabling, effective from January 9, 2017 (the date of VA examination reporting the nature and severity of the disability). 

Under Code 8100 for migraines, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months, and a 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012). 

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in Code 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The Veteran was afforded a VA examination in June 2008.  At that time, it was noted that Veteran was diagnosed with migraine headaches in service.  She reported a throbbing headache coming on the right side of the head daily, with intensity of 7/10 pain, lasting for two to three hours and sometimes eight to ten hours.  Medication and sleep were alleviating factors.  Her headaches were associated with nose bleeding sometimes and increased noise sensitivity and dizziness.  She reported nausea with the headache, but no vomiting, numbness, or weakness.  Medications included Midrin and there were no side effects.  She was not on any profile for her headaches.  However, the Veteran reported that each day causes lot of discomfort and she can only do few activities for self-care.

At a June 2009 VA examination, the Veteran reported having had migraine headaches for many years.  She reported headaches daily lasting from 15 minutes to an hour of a severity of 5 to 10.  They were described as sharp, shooting, bifrontal, and sometimes pressure-like.  Light is irritating and she described slight nausea if there is a severe headache.  The Veteran reported taking no medication but taking naps frequently and that with an hour nap the headache is milder and she continues her usual activities.  The examiner stated that the Veteran has not been incapacitated by the headaches.  Her diagnosis at that time was atypical migraine headaches with suboptimal treatment and inadequate control.  

During the February 2016 Board hearing, the Veteran reported that she has headaches every day that there are debilitating twice a week.  

At a July 2016 VA examination, the Veteran reported having headaches associated with nausea/vomiting, photophobia, noise intolerance, and seeing a halo with blackouts.  She further reported that her headaches are daily and lasts two to three hours and resolve with medication.  It was noted that she has prostrating attacks on average once every month.  However, the examiner further indicated that the Veteran does not have very prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran reported that she has monthly headaches which are incapacitating and she is unable to work for one to two days during the headache.  

VA treatment records dated prior to January 9, 2017 similarly reflect the Veteran's complaints of daily headaches.  She also complained of having "bad headaches" about once a week.  It was further noted that she has taken various medications for relief of her headaches.  

The Veteran was afforded another VA examination in January 2017.  At that time, the Veteran reported that her condition had worsened.  Specifically, she reported having at least two migraines a week where she cannot get up.  It was also noted that neurologist increased medicine but headaches still occur more frequently.  She described the duration as being one to two days and the examiner noted that the Veteran has very prostrating and prolonged attacks productive of severe economic inadaptability.  It was also noted that the Veteran is unable to work at all when migraines are present.  

The Board finds that a rating in excess of 30 percent is not warranted at any time prior to January 9, 2017.  Prior to that date, the Veteran's headache disability was manifested by no more than characteristic prostrating attacks occurring on an average once a month over several months. 

Specifically, during the June 2008 examination the Veteran described daily headaches usually lasting two to three hours with a severity of 7/10 relieved by medications and sleep and during the June 2009 VA examination the Veteran reported headaches daily lasting from 15 minutes to an hour of a severity of 5 to 10, taking naps frequently and that with an hour nap the headache is milder and she continues her usual activities.  The June 2009 examiner stated that the Veteran has not been incapacitated by the headache.  While the Veteran's reports at of headaches sometimes eight to ten hours, debilitating headaches twice a week, and monthly headaches which are incapacitating and she is unable to work for one to two days during the headache, may be construed as being capable of producing economic inadaptability, she did not describe her headaches as very frequent and completely prostrating with prolonged attacks, which is required for the next higher (50 percent) rating under Code 8100.  Moreover, at the July 2016 VA examination the Veteran reported daily headaches which last two to three hours and resolve with medication.  Even though she described having headaches daily, they were nonetheless non-prostrating.  

A 50 percent rating requires migraines to be completely prostrating.  It was noted that she has prostrating attacks on average once every month.  A 50 percent rating requires the Veteran's headache disability to manifest with "very frequent"[emphasis added] completely prostrating and prolonged attacks productive of severe economic inadaptability.  She reported monthly prostrating headaches, which is not indicative of "very frequent."  Her reported symptoms during the June 2008 and June 2009 VA examinations, February 2016 Board hearing, and July 2016 VA examination more nearly approximates the criteria for a 30 percent rating with characteristic prostrating attacks occurring on an average of once a month over the last several months.

Further, VA treatment records show complaints of daily headaches and headaches which are bad once a week.  However, the treatment records do not provide a description of her headaches that can be applied to the rating criteria.  VA examination reports also reflect that she cooks and plays with her son and is able to continue her usual activities.  Thus, the Veteran's headaches have not been described as very frequent and completely prostrating with prolonged attacks prior to January 9, 2017.  

Moreover, the examiners' assessments of the Veteran's disability do not indicate that the headaches were productive of severe economic inadaptability, or of "producing" or "capable of producing," economic inadaptability, which is also required for a higher 50 percent rating.  The June 2009 examiner noted that the headaches were not incapacitating.  A July 2015 VA treatment report reflects that the Veteran would be able to hold a sedentary job and the July 2016 VA examiner indicated that the Veteran does not have very prostrating and prolonged attacks productive of severe economic inadaptability.  

Thus, the Board finds that prior to January 9, 2017, the Veteran's headache disability did not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a higher 50 percent rating.  As such the criteria for a 50 percent rating is not for application prior to January 9, 2017. 

From January 9, 2017, the Veteran's headache disability has been assigned a 50 percent rating under Diagnostic Code 8100.  The Veteran's migraine headache disability has been described as resulting in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since the January 9, 2017 VA examination.  At that examination, the Veteran reported at least two migraines a week where she cannot get up and the examiner noted that the Veteran has very prostrating and prolonged attacks productive of severe economic inadaptability. 

Since January 9, 2017, the headache disability has more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, warranting a 50 percent rating under Diagnostic Code 8100.  A 50 percent rating is the maximum rating allowed under that Diagnostic Code. 

In conclusion, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent prior to January 9, 2017, and a rating in excess of 50 thereafter.  Thus the claim must be denied.  38 U.S.C.A. § 5107(b).


Right ovarian cyst

The Veteran's ovarian cyst is rated as noncompensable (zero percent) percent under Diagnostic Code 7615.  She contends that a higher rating is warranted.

Under Diagnostic Code 7615, disease, injury, or adhesions of the ovary are assigned a non-compensable evaluation if the condition is manifested by symptoms that do not require continuous treatment.  A 10 percent rating is warranted when the condition is manifested by symptoms that require continuous treatment.  A 30 percent rating is warranted if the condition is manifested by symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability evaluation for the service-connected right ovarian cyst.  The weight of the competent and credible evidence establishes that the service-connected right ovarian cyst does not require treatment.  Continuous treatment is not needed to control this condition. 

Pelvic ultrasounds dated in June 2007 and January 2008 show findings of a right ovarian cyst.  A February 2008 pelvic ultrasound shows increased complexity, size, and echogenicity of previously described right ovarian cyst.  

The Veteran was afforded a VA genitourinary examination in May 2008.  The examiner noted the Veteran's history of pelvic ultrasounds showing a simple cyst.  He stated that it would be a good idea to be on oral contraceptive pills, but birth control pills create some more problems with her epilepsy.  He further noted that the Veteran has not used them, but at no time has any treatment been necessary.  It was noted that there was no evidence of gynecological disease at that time and that the Veteran was being followed for physiological cyst of the right ovary.

The Veteran was afforded another VA genitourinary examination in June 2009.  At that the time, the examiner stated that the Veteran had a history of recurrent ovarian cysts and was currently asymptomatic and was not on contraceptive suppression of her ovarian cysts.  

A June 2009 sonogram indicated that the Veteran's had sonographically normal ovaries. 

A February 2015 sonogram reflects that a complex cyst in the right ovary, approximately 1.8 cm.in diameter was incidentally noted.  

Records also reflect that the Veteran was diagnosed with uterine fibroids in December 2012 for which she underwent an abdominal myomectomy in August 2014.  Service connection for uterine fibroids was previously denied in an August 2015 rating decision.  

In July 2016, the Veteran underwent another VA examination.  At that time, she was noted to have right ovarian cyst, uterine fibroids and female sexual arousal disorder.  The Veteran denied any symptoms related to a gynecological condition.  Treatment listed included oral contraceptive pills for right ovarian cysts.  However, the examiner noted that in February 2008, it was recommended that the Veteran start oral contraceptive pills; after which the February 2008 pelvic ultrasound showed increase complexity, size, and echogenicity of the right ovarian cyst; and in March 2008, the Veteran reported she could not take birth control pills.  Thus, it had been recommended that the cyst be followed.  The examiner further noted that the majority of ovarian cysts disappear without treatment and that uterine fibroids and ovarian cysts are two separate entities and diagnoses. 

The Veteran was afforded another VA examination in January 2017.  At that time, the examiner noted that the Veteran had a right ovarian cysts as well as status post abdominal myomectomy with scar and status post C-section with scar.  The examiner described symptoms and treatment related to the nonservice-connected uterine fibroids. 

In an April 2017 addendum, the July 2016 VA examiner opined that the Veteran's claimed condition of female sexual arousal disorder is less likely than not (less than 50 percent probability) secondary to ovarian cyst or military service.  Rather, she stated that the claimed condition is most likely secondary to uterine fibroid status post myomectomy.  

Based on the above evidence, the Board finds that entitlement to a compensable evaluation is not warranted for any period on appeal.  The competent medical evidence reflects that the right ovarian cyst does not require continuous treatment.  Although the Veteran was prescribed oral contraceptives after being diagnosed with the right ovarian cyst, they were discontinued and not used to control her right ovarian cyst.  Accordingly a compensable evaluation is not warranted under Diagnostic Code 7615. 

The preponderance of the evidence is against the assignment of a compensable disability evaluation for the service-connected right ovarian cyst and the claim is denied.

As noted above, the Veteran has been granted entitlement to a TDIU, and the claim for special monthly compensation for aid and attendance is discussed in the Remand below.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An initial rating in excess of 30 percent prior to January 9, 2017, and in excess of 50 percent thereafter for migraine headaches is denied. 

An initial compensable rating for a right ovarian cyst is denied.


REMAND

Regarding the Veteran's claim for an increased rating for her service-connected low back strain, she has been afforded several VA examinations throughout the pendency of this appeal.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 38 C.F.R. § 4.59.  While the July 2016 and January 2017 VA examiners recorded the Veteran's range of motion and specifically noted that the Veteran had pain with weight bearing, the reports do not specifically state whether testing in accordance with this VA regulation was performed, and are therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

With regard to the issue of entitlement to special monthly compensation, the increased rating claim being remanded herein may affect the claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to special monthly compensation must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Further, although a VA aid and attendance examination was conducted in June 2009, the Board finds the examination findings are now inadequate in light of subsequent claims granted. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

On remand, obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran dated since February 2017.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since February 2017.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for appropriate examination to determine the current severity of her low back strain.  The entire record should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the low back disability, including any associated neurological disabilities.  

Specifically, the VA examiner should address the following:

a)  Provide range of motion and repetitive motion findings in degrees for the low back.  Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  State whether there is objective evidence of pain on range of motion and after repetitive motion testing.  If so, provide the degrees at which pain begins and ends. 

c)  State whether the low back exhibits weakened movement, excess fatigability, or incoordination. 

d)  Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the low back is used repeatedly over a period of time.  If so, provide the observed or estimated degree of additional range of motion loss due to pain on use or during flare-ups.  

e)  The examiner must also provide a retrospective opinion regarding the range of motion of the low back in active motion, passive motion, weight-bearing, and nonweight-bearing, and an estimated degree of additional range of motion loss due to pain on use or during flare-ups for the prior 2008, 2009, 2016, and 2017 VA examinations.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain why that is so. 

3.  Then, schedule the Veteran for a VA examination to determine her eligibility for special monthly compensation based upon the need for the regular aid and attendance of another person.  The electronic file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The aid and attendance examiner must assess the impact of the Veteran's service-connected disabilities on her ability to perform functions of self-care, to include her ability to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, and to attend to the wants of nature, in accordance with the criteria in 3.352(a) (2016).  The examiner must also note whether the Veteran has the physical incapacity due solely to her service-connected disabilities that renders her unable to protect herself from hazards or dangers incident to her daily environment.  A complete rationale should be provided for any opinion or conclusion expressed.

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must provide the Veteran and her representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


